Title: Pennsylvania Assembly: Reply to the Governor, 11 February 1764
From: Pennsylvania Assembly
To: Penn, John


The plan of early January to send the Indians lodged on Province Island to Sir William Johnson for safety had failed because the New York authorities had refused to cooperate. Governor Penn received a letter on Saturday, January 21, from Capt. J. Schlosser of the Royal American Regiment saying that he had brought them back as far as Trenton, and Penn directed him to resume the march to Philadelphia on Monday. He informed the Council, and that body advised him to place the Indians in the barracks in the city, since the military guard would have good quarters and would be “better able to secure and protect them from any Insults there than in any other place.” They arrived on January 24.
News of the return of these Indians to Philadelphia spread rapidly, and it soon became apparent that the Paxton Boys and their sympathizers did not intend to leave them at peace in the city. On Saturday, January 28, Benjamin Kendall, a Philadelphia merchant, appeared before the Council and reported a conversation he had held with a Robert Fulton of Lancaster, whom he had met while returning from that town to Philadelphia two days before. Fulton had told him, he said, that in ten days “fifteen hundred Men would come down in order to kill the said Indians, and that if Fifteen hundred were not enough, five thousand were ready to join them.” Kendall tried to get Fulton to use his influence to stop the projected attack, but Fulton replied that “if Gabriel was to come down from Heaven” and tell them to stop they would not do so, “for they were of the same Spirit with the blood-ran, blood-thirsty Presbyterians, who cut off King Charles his Head.” Fulton denied the rumor that the marchers intended to kill the Quakers of the city, as well as the Indians, but assured Kendall that they would kill any one who opposed them.
The tempo of events now began to quicken. On Sunday, January 29, Penn wrote to Capt. William Murray, commander of the British troops at Carlisle, ordering him to move his forces to Lancaster. On the Council’s advice, he began to prepare instructions to Captain Schlosser at the Philadelphia barracks, directing him how to act in case of attack. On this matter Penn ran into legal technicalities, so on Thursday, February 2, he prepared a message to the Assembly asking for a “short Law” to extend the British Riot Act of 1715 to Pennsylvania. The Assembly received the message on the morning of the 3d, took it into immediate consideration, and appointed two men to draft the bill. They did so at once and the Assembly passed it through its three readings by special order and presented it to Penn by six o’clock of the same afternoon. Because of the speaker’s illness the Assembly was meeting at the house of his brother, Charles Norris. Penn immediately went there; the speaker   broke with precedent and invited him into the room where the assemblymen were gathered, and Penn formally enacted the measure.
On Saturday morning, February 4, the provincial commissioners told Penn and the Council that a letter from an assemblyman in Lancaster County had reported that “a very considerable number of the people living on the frontiers of that and other Counties, were actually assembling themselves” to march on Philadelphia and kill the Indians there, and that the next morning, Sunday, was “the time fixed on for the execution of their unlawful design.” The Council thereupon advised Penn to give Captain Schlosser written instructions to defend the Indians with his troops after the Riot Act had been “first read by a proper Civil Officer.”
On the Council’s advice Penn sent around notices of a general meeting of the inhabitants to take place at the State House at four o’clock that afternoon. The governor and Council, the members of the Assembly, the city magistrates, and a “Concourse” of inhabitants estimated at 3000 attended in spite of a pouring rain. Penn announced the impending approach of the frontiersmen, proclaimed the passage of the Riot Act, and called upon the citizens to take arms and join an Association for the defense of the city and the Indians. Some volunteers armed themselves at once and went to the barracks to support the regular troops; others, estimated at many hundreds, joined the Association and formed into six companies of foot and one of artillery and two troops of horse. According to Muhlenberg, many of the Germans in the city held back because of their sympathies with the frontiersmen, but others joined up, as did, surprisingly, a substantial number of Quakers in spite of the principles of their faith.
Also on Saturday the governor and Council sent spies “up the different roads to observe the motions of the Rioters, and to bring intelligence of their Approach.” The next morning the usual Sabbath calm was broken by the appearance at the barracks of a number of carpenters, hired by the governor, to build a “redoubt” and “several small fortresses or ramparts” under the direction of Captain Schlosser. Cannon were brought up and fixed in place and, so far as seemed possible, the barracks were placed in a posture of defense.
Late Sunday night—Muhlenberg said it was about two o’clock Monday morning—the bells began to ring an alarm signaling that the Paxton men were coming. It was apparently during this night that, as Franklin put it later, the governor “did me the Honour, on an Alarm, to run to my House at Midnight, with his Counsellors at his Heels, for Advice, and made it his Head Quarters for some time.” Orders had gone out to bring all the ferryboats on the Schuylkill to the Philadelphia side. Had this been done the marchers would have had difficulty getting over because the river was in freshet, but about eleven on Monday morning it was realized that the crossing at Swede’s Ford, some fifteen miles up from the city, had been forgotten. New orders came too late; the Paxton Boys, numbering perhaps 250 and saying that more were to follow, had already crossed the river and marched down through Chestnut Hill to Germantown. The governor and his advisers sent several clergymen to meet the insurgents and use what influence they might have to stop the approach. Among those who went were Gilbert Tennent, the evangelist and pastor of the Second Presbyterian Church, two Anglicans, a Presbyterian “professor from the Academy” (probably Francis Alison), and Paul Daniel Brycelius, a Swedish Lutheran from Raritan, N.J., then temporarily in Philadelphia. They told the marchers that the city was preparing for defense, and that an attack would certainly lead to bloodshed. They underlined their warning to the astonished insurgents with the information that even many Quakers had taken up arms. The frontiersmen decided to pause at Germantown.
Early Tuesday morning, February 7, the governor and Council sent a delegation of prominent citizens to talk with the rioters. The group included Attorney General Benjamin Chew and William Logan of the Council, Franklin and Joseph Galloway of the Assembly, Mayor Thomas Willing, Daniel Roberdeau, a leading Anglican merchant and former assemblyman, and Dr. Carl Wrangel, pastor of Gloria Dei (Old Swedes’) Lutheran Church. At Germantown they met the spokesmen of the insurgents, Matthew Smith and James Gibson. The conference lasted for several hours; the Paxton men stated their grievances at length, by no means all of which related to the Indians under guard at the barracks; the men from the city convinced Smith and Gibson that the government, the British troops, and the volunteer defenders meant business and that any attempt to use force would lead to a heavy loss of life. It was finally agreed that the Paxton men would disperse and return to their homes, leaving Smith and Gibson to come into the city and draw up a formal paper stating the grievances of the men for whom they were acting. The governor and Assembly would then give these matters just consideration.
When the official party returned to Philadelphia in the evening and reported to the governor, the volunteer “militiamen” were dismissed with a speech of thanks. The next morning, however, a fresh alarm took place when a small party of the Paxton men entered the city escorting their spokesmen, Smith and Gibson. Rumors quickly spread that the insurgents were advancing in force; shops were closed, and hundreds of defenders reassembled under arms. Fortunately, no violence followed, and some of the frontiersmen were allowed to look over the Indians at the barracks to see if they could recognize among them any reputed murderers or other enemies. They found none. Although charges and countercharges continued to fly back and forth for days, the city soon returned to its accustomed routine, if not to its theoretical condition of brotherly love.
On Saturday, February 4, the day on which the mass meeting at the State House had organized the Association of volunteer defenders, Governor Penn had prepared and the Council had approved a message to the Assembly pointing out the difficulties under which he labored because there was no act in force to provide an organized militia which could be called out in cases of emergency such as then existed. The situation was made especially precarious, he said, because the regular troops guarding the Indians would soon “be necessarily ordered on Duty elsewhere, and be employed against our open Enemies.” He therefore asked the Assembly “to frame a Militia Law, in a manner as little Burthensome to the Inhabitants as possible, as the only natural and effectual means of preserving the publick Tranquility, and enabling the civil power to enforce the Laws and vindicate the Honour of the Government.”
The Assembly had adjourned that Saturday morning before Penn’s message could be delivered; because of the activities and excitement resulting from the approach of the Paxton Boys, no quorum could be brought together until the following Thursday afternoon. On Friday morning, February 10, Secretary Richard Peters presented to the House the governor’s message of the 4th. Upon its consideration, the Assembly appointed a committee of seven, including Franklin, to draft a reply. They brought it in on Saturday morning; it was approved at once, and was ordered to be delivered to Governor Penn.
 
May it please your Honour,
February 11, 1764.
Your Honour’s Message of the Fourth Instant we received Yesterday, and as we are of Opinion that it contains Matters of the utmost Importance to the Welfare of this Province, we shall take the same into our most serious Consideration, and as soon as possible acquaint you with the Result; and notwithstanding the Rioters, upon their Approach near this City, and a Discovery of the spirited Resolutions of the Citizens to oppose their barbarous and illegal Designs, are dispersed, your Honour may be assured that nothing in our Power, consistent with the Trust reposed in us, shall be wanting for the Security of the Government, and the Protection of the Inhabitants, against the future Violences of such licentious People, who disturb the publick Tranquility, and trample on all Laws divine and human.
Signed by Order of the House,Isaac Norris, Speaker.
